Grant, J.
Plaintiff’s real estate in the defendant city was taxed in 1894. The taxes were set aside by the court in 1897. The sanee were reassessed in 1899. Plaintiff was negotiating a sale of this property, and for that purpose desired these taxes paid, and the alleged cloud upon her property in consequence thereof removed. For this purpose she applied to the city treasurer to pay them, and, as well, those of 1897 and 1898. The treasurer had made no threats- of levy or demand for payment. He had only published the prescribed notice in regard to the payment of taxes. She, with her husband, went to the office of the city treasurer to pay. What there occurred appears from her husband’s testimony as follows:
“ Q. And that you wanted to pay them under protest ?
“A. I went there to make a formal protest against the payment of the taxes, and said to Mr. Messner, ‘ Mr. Messner, my wife is here, and I wish you to make demand upon her for the taxes of ’94, reassessed in 1899, and the taxes of 1899; it is desired to pay them under protest;’ and that is in substance what I said to him. I then introduced him to my wife, and stated that before her and Mr. Messner. I don’t remember what he did say.”
The court directed a verdict for the defendant.
The direction was right. The case is ruled by Weston v. County of Luce, 102 Mich. 528 (61 N. W. 15).
The other Justices concurred.